DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 03/14/2022.
Claims 2, 3, 8, 10-12 and 14 have been amended, claims 4, 5 and 15-21 have been canceled, new claims 22-28 have been added, and claim 1 was previously canceled.  Currently, claims 2, 3, 6-14 and 22-28 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 15/896,816 filed 02/14/2018.  The parent application provides sufficient support for the claimed invention as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, First paragraph.  Therefore, the effective filing date of this application is 02/14/2018.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 03/16/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office action.

Terminal Disclaimer

The terminal disclaimer filed on 03/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,642,886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001] of the Specification as amended and filed on 03/14/2022, this application should be stated as a continuation of U.S. Patent Application No. 15/896,816 (issued as U.S. Patent No. 10,642,886) rather than a continuation of U.S. Patent No. 10,642,886 as currently presented.

Appropriate correction is required.

Remarks

In view of the terminal disclaimer filed on 03/23/2022 with respect to U.S. Patent No. 10,642,886, the double patenting rejection with respect to the earlier patent has been withdrawn.

In view of a newly identified reference, Rice (U.S. Publication No. 2016/0191434), the allowable subject matter indicated in the previous Office action has been withdrawn and this Office action is made Non-Final.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-14 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the backup copies of images" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the target profile photograph" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of the rejected independent claims 2 and 22 upon which they depend correspondingly.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 22, this claim is for a system.  However, all of the elements claimed (e.g., “one or more processors) could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone (see Specification, [0029] for “virtual processor” as a virtual resource provided by a hypervisor to each virtual operation system), and thus is directed to software per se, which is non-statutory
In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware to establish a statutory category of invention and enable any functionality to be realized.  It is suggested that replacing the term “one or more processors” in line 2 by “one or more hardware processors” is effective to overcome this rejection.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of the rejected independent claim 1 upon which they depend.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 6-10, 12-14 and 22-28 (effective filing date 02/14/2018) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (U.S. Publication No. 2016/0191434, Publication date 06/30/2016).

As to claim 1, Rice teaches:
“A computer-implemented method for performing a targeted search on backup data” (see Rice, Abstract, [0056] and [0073]):
“receiving a request to back up copies of primary data, wherein the primary data comprising a plurality of images wherein each image comprises metadata comprising at least one of date, time, location, size, creator, and file type, stored on one or more primary storage devices associated with a client computing device and wherein the client computing device is associated with a requesting user” (see Rice, [0048] for uploading content (e.g., images) from a user system 
“storing the plurality of images associated with the requesting user as second copy of the plurality of image” (see Rice, [0048] for uploading and storing content (e.g., images) from users in an online database or photo store wherein images stored in the online database or photo store as disclosed can be interpreted as a secondary copy of images as recited; also see [0053]); 
“receiving , from the client computing device, a search query to search the secondary copy of the plurality of images” (see Rice, [0056] sending a text to a system cell number to obtain images; also see [0077] for receiving a prompt from a user, e.g., texting of a test image or texting a unique catalog identifier, etc., wherein receiving a prompt from a user to initiate a search for images as disclosed can be interpreted as receiving a search request as recited; also see [0073]);
“identifying, based on the search query, a target user profile, wherein the target user profile is one of: the requesting user’s profile and a user profile other than the requesting user’s profile” (Rice, [0073] for identifying/employing profile photos associated with a user account; also see [0077] for receiving requested information texted from a user including a unique catalog identifier entered into a user account, wherein a user account as disclosed (see [0051]) is a user profile as recited; also see [0019] and [0077] wherein users are allowed to search for images which contain the faces of people indicated as “of interest” (e.g., themselves, family, friends, etc.));
Rice, [0073] for obtaining/employing profile photos (e.g., test images) associated with a user account; also see [0078]-[0079] for the test image (i.e., profile photograph) of the user including a face and expression(s) of the face, wherein a face inherently includes a set of facial features (e.g., eyes, nose, mouth, lips, etc.));
“using facial recognition, identifying at least one image among the backup copies of images that matches the one or more facial features from the target profile photograph” (see Rice, [0073] for performing facial recognition to search a database of images for positive matches against the test image (i.e., the target profile photograph); also see [0083]); and 
“transmitting the at least one identified image to the client computing device in response to the search query” (see Rice, [0056]-[0057] for delivering selected images to users based on a user request (e.g., sending a text to a system cell number for purchasing or procuring images)).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“detecting a region in the target profile photograph that corresponds to a face” (see Rice, [0078] for use of a current test image (i.e., profile photograph) of the user to perform face, object and pattern recognition); and
“extracting one or more facial features from the detected region in the target profile photograph” (see Rice, [0073] for performing facial recognition, wherein facial recognition inherently includes extracting and comparing facial features for matching between images).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“wherein at least one word in the search query is categorized based at least on one of: its definition, part of speech, and location in the search query” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code, location code or time code, etc., which should be identified based on its definition).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Rice teaches:
“determining whether the at least one word in the search query is one of: an event, a person’s name, and a data type” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code that should be used to identify an event).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“prior to using facial recognition, determining whether the search query is limited to searching only images comprising photographs and video” (see Rice, [0043] and [0077] for 

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“performing natural language processing (NLP) on the search query” (see Rice, [0056] for receiving user request (i.e., a text sent to a system cell number), wherein any process on the text to identify user intent (e.g., purchasing or procuring images) can be interpreted as natural language processing as recited).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“wherein the plurality of images comprise at least one video” (see Rice, [0043] and [0074] wherein captured images include captured video and still images/photos).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Rice teaches:

“identifying at least one video from the secondary copy of the plurality of images by matching one or more facial features with the at least one image frame associated with the at least one video from the secondary copy of the plurality of images” (see Rice, [0043] and [0084] for performing facial recognition on video content (e.g., image frames)); and
“transmitting the at least one identified video to the client computing device in response to the query” (see Rice, [0043] and [0083]-[0084] for delivering images including photos and videos). 

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
“wherein the search query is categorized into at least one of: event indicator, source indicator, user indicator and data type indicator” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code (i.e., event indicator), username (i.e., user indicator), album code (i.e. source indicator), etc.).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice teaches:
Rice, [0020] wherein each captured image can associate with a location code and a time code; also see [0066])),
“wherein the respective location comprises one of: global positioning system (GPS) coordinates, location value, and geographic location” (see Rice, [0022] for location information including GPS location or physical address; also see [0066]-[0067] for geographic location signature or geographic location); and 
“the respective time comprises a time at which each respective image was taken” (see Rice, [0066] for a time stamp (e.g., date time) when an image was captured).

As to claim 22, Rice teaches:
“A system for performing a targeted search on backup data” (see Rice, Abstract, [0056] and [0073]), the system comprising one or more processors (see Rice, [0020]), and the system configured to:
“receive a request to back up copies of primary data, wherein the primary data comprising a plurality of images wherein each image comprises metadata comprising at least one of date, time, location, size, creator, and file type, stored on one or more primary storage devices associated with a client computing device, and wherein the client computing device is associated with a requesting user” (see Rice, [0048] for uploading content (e.g., images) from a user system to the backend server system, wherein the message/request for uploading the content (e.g., images) as disclosed can be interpreted as a request to back up as recited; also see [0020] for assigning a unique catalog identifier (“UCI”) to each captured image, wherein a UCI can include an event code, username, album code, location code or time code); 
Rice, [0048] for uploading and storing content (e.g., images) from users in an online database or photo store wherein images stored in the online database or photo store as disclosed can be interpreted as a secondary copy of images as recited; also see [0053]); 
“receive , from the client computing device, a search query to search the secondary copy of the plurality of images” (see Rice, [0056] sending a text to a system cell number to obtain images; also see [0077] for receiving a prompt from a user, e.g., texting of a test image or texting a unique catalog identifier, etc., wherein receiving a prompt from a user to initiate a search for images as disclosed can be interpreted as receiving a search request as recited; also see [0073]);
“in response to the search query, identify a target user profile from a plurality of user profile” (Rice, [0073] for identifying/employing profile photos associated with a user account; also see [0077] for receiving requested information texted from a user including a unique catalog identifier entered into a user account, wherein a user account as disclosed (see [0051]) is a user profile as recited),
“wherein each profile within the plurality of user profiles comprises metadata associated with each profile and at least one photograph comprising one or more facial features” (see Rice, [0055] and [0059] wherein each user profile is tagged with metadata (e.g., username, date, time, location, etc.) and user photograph(s)), 
“wherein the target user profile is one of: the requesting user’s profile and a user profile other than the requesting user’s profile” (see Rice, [0019] and [0059] wherein a user profile can be a user profile of any user in the system);
“obtain a target profile photograph associated with the target user profile, wherein the target profile photograph comprising one or more facial features” (see Rice, [0073] for 
“using facial recognition, identify at least one image among the backup copies of images that matches the one or more facial features from the target profile photograph” (see Rice, [0073] for performing facial recognition to search a database of images for positive matches against the test image (i.e., the target profile photograph); also see [0083]); and 
“transmit the at least one identified image to the client computing device in response to the search query” (see Rice, [0056]-[0057] for delivering selected images to users based on a user request (e.g., sending a text to a system cell number for purchasing or procuring images)).

As to claim 23, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice teaches:
“wherein at least one word in the search query is categorized based at least on one of: its definition, part of speech, and location in the search query” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code, location code or time code, etc., which should be identified based on its definition).

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 23 and is similarly rejected including the following:
Rice teaches:
“determining whether the at least one word in the search query is one of: an event, a person’s name, and a data type” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code that should be used to identify an event).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice teaches:
“prior to using facial recognition, determining whether the search query is limited to searching only images comprising photographs and video” (see Rice, [0043] and [0077] for performing of face recognition on captured image based on receiving a prompt (i.e., request) from a user; also see [0090] and [0074] for searching for videos and/or still images based on user request).

As to claim 26, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice teaches:
“performing natural language processing (NLP) on the search query” (see Rice, [0056] for receiving user request (i.e., a text sent to a system cell number), wherein any process on the text to identify user intent (e.g., purchasing or procuring images) can be interpreted as natural language processing as recited).


Rice teaches:
“wherein the search query is categorized into at least one of: event indicator, source indicator, user indicator and data type indicator” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code (i.e., event indicator), username (i.e., user indicator), album code (i.e. source indicator), etc.).

As to claim 28, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice teaches:
“determining for each respective image from the plurality of images in the primary data, a respective location and a respective time” (see Rice, [0020] wherein each captured image can associate with a location code and a time code; also see [0066])),
“wherein the respective location comprises one of: global positioning system (GPS) coordinates, location value, and geographic location” (see Rice, [0022] for location information including GPS location or physical address; also see [0066]-[0067] for geographic location signature or geographic location); and 
“the respective time comprises a time at which each respective image was taken” (see Rice, [0066] for a time stamp (e.g., date time) when an image was captured).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 (effective filing date 02/14/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication No. 2016/0191434, Publication date 06/30/2016) as applied to claim 10 above, and further in view of Chechik et al. (U.S. Publication No. 2011/0047163, Publication date 02/24/2011).

As to claim 11, Rice teaches all limitations as recited in claim 10 including requesting and obtaining captured images including video (see Rice, [0043] and [0056]).
However, Rice does not explicitly teach a feature of identifying thumbnail image(s) responsive to a search query to represent a video as recited as follows:
“wherein each video  in the video copy of the plurality of image is associated with a respective thumbnail image; and the method further comprises:
identifying at least one thumbnail image associated with a video responsive to the search query; and 
transmitting the video responsive to the search query to the client computing device”.
Chechik et al., [0065]) as recited as follows:
“wherein each video  in the video copy of the plurality of image is associated with a respective thumbnail image” (see Chechik et al., [0059] for selecting a thumbnail representative of a video); and the method further comprises:
“identifying at least one thumbnail image associated with a video responsive to the search query” (see Chechik et al., [0060] and [0065] for selecting thumbnail images that are most relevant to the search query); and 
“transmitting the video responsive to the search query to the client computing device” (see Chechik et al., [0058] for presenting one or more representative thumbnails together with the link to the video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chechik et al.'s teaching to Rice’s system by implementing a feature of identifying/selecting thumbnail images responsive to the search query for representing the video.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Chechik et al., [0061], to provide an effective way to identify the relevant of the video portion to the search query.  In addition, both of the references (Rice and Chechik et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching images/videos based on image features.  This close relation between both of the references highly suggests an expectation of success when combined.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164